On this appeal from a judgment of the Supreme Court, Nassau County, entered January 2, 1975 upon plaintiffs motion for summary judgment, the decision and order of this court, both dated July 28, 1975, are vacated and the following decision determining said appeal is hereby rendered: Upon the stipulation of the attorneys for the respective parties, dated June 26, 1975, the order of the Supreme Court, Nassau County, entered January 2,1975, is reversed, without costs, and case remanded to Special Term, Nassau County, for proceedings consistent with the following paragraph: Special Term, Nassau County, shall, upon notice by publication to all homeowners affected and forming the class represented by the plaintiff, grant an order to show cause brought by the defendant, City of Long Beach, why the action herein should not be settled upon the following terms and conditions: a. The plaintiff and each member of the designated class of plaintiffs herein hereby individually agrees to pay to the defendant an amount equal to 75% of the amount heretofore charged by the defendant against him, her or it, as the case may be, for sewer services for the period from December 1, 1971 to and including June 30, 1975. b. The defendant hereby agrees to credit to the plaintiff and each member of the designated class of plaintiffs herein any moneys that he, she or it, as the case may be, has paid to the defendant as sewer charges for sewer services rendered by the defendant during the period from December 1, 1971 to and including June 30, 1975 over and above the amount described in the above subparagraph "a”. Said credit shall be applied in four equal installments over the next four years as against his, her or its future sewer charges. Special Term, Nassau County, may, in its discretion, grant plaintiffs attorneys a fee for the services rendered by them in the above-captioned matter in such amount as it deems reasonable. Said fee, if granted, shall be charged against and be payable by the plaintiff and all members of the designated class of plaintiffs and shall not, in whole or in part, be charged against or be payable by the defendant. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.